 Case 1:18-cv-00950-LO-JFA Document 390 Filed 09/24/19 Page 1 of 1 PageID# 15000



                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,

v.
                                                          Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

         Defendants.




                                       NOTICE OF SUBMISSION

            Plaintiffs submit the attached Exhibits in support of Plaintiffs’ Motion to Strike Portions of

     the Declaration of Thomas Kearney (ECF No. 388) filed September 24, 2019.




                                                                  Respectfully Submitted,

      Dated September 24, 2019                                    /s/ Scott A. Zebrak
                                                                  Scott A. Zebrak (38729)
                                                                  Matthew J. Oppenheim (pro hac vice)
                                                                  Jeffrey M. Gould (pro hac vice)
                                                                  Kerry Mustico
                                                                  OPPENHEIM + ZEBRAK, LLP
                                                                  4530 Wisconsin Avenue, NW, 5th Floor
                                                                  Washington, DC 20015
                                                                  Tel: 202-480-2999
                                                                  scott@oandzlaw.com
                                                                  matt@oandzlaw.com
                                                                  jeff@oandzlaw.com
                                                                  kerry@oandzlaw.com

                                                                  Attorneys for Plaintiffs
